Citation Nr: 1400039	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active military service from August 1970 to November 1978.  

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO.  A transcript of the hearing has been included in the claims file.  

The Board has reviewed the entire record which consists of a paper claims file and a virtual VA claims file.  Additional relevant evidence has been added to the record since the February 2010 Statement of the Case (SOC), and has been considered pursuant to the Veteran's August 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Private medical evidence of record documents that the Veteran was diagnosed with prostate cancer in July 2004.  He claims service connection for this disorder, arguing that his exposure to herbicides while serving near Vietnam in the early 1970s caused the disease.  

Prostate cancer may be presumed related to service under 38 C.F.R. § 3.309(e) if certain conditions detailed under 38 C.F.R. § 3.307 are met.  It appears in this case that a presumptive service connection finding would not be warranted.  The evidence indicates that, although the Veteran clearly served in the US Navy in coastal Vietnam waters during the Vietnam conflict, he did not serve on Vietnam landmass or in sufficient proximity to such landmass - in its inland or "brown water" waterways.  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  

Nevertheless, under 38 C.F.R. § 3.303, direct service connection may be warranted for prostate cancer due to herbicides exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Based on the evidence of record, the Board finds additional medical inquiry warranted into this theory of entitlement.  

The Veteran has made repeated assertions that he was exposed to herbicides while working on an aircraft carrier off the coast of Vietnam.  Further, two private physicians submitted letters in support of the Veteran's claim, stating that the Veteran was possibly exposed to dioxin during his active service, and suggesting that a connection may exist between the possible exposure and the prostate cancer.  While neither letter can be construed as a medical nexus opinion affirmatively relating prostate cancer to service, each is nevertheless some evidence that the Veteran was exposed in service to a chemical that may have led to cancer.  At a minimum, there is now in the record an indication that the Veteran's prostate cancer may be associated with his service.  A VA examination and opinion should therefore be provided to the Veteran.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the claims file VA treatment records dated from October 2011.  

2.  Schedule the Veteran for an appropriate VA exam to address the service connection claim for prostate cancer.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

In a report detailing the examiner's findings, the examiner should offer an opinion regarding the Veteran's claim to service connection.  The examiner should address whether it is at least as likely as not that the Veteran's prostate cancer and its residuals relate to his active service.  

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  

Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After the medical inquiry has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a Supplemental SOC as to the issue, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


